DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 02/24/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the Non-Patent Literature document titled “Korean Office Action dated November 28, 2019”, no English translation has been provided.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S52, S53, and S54 from FIG. 5; and S71, S72, and S73 from FIG. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification
The disclosure is objected to because of the following informalities: 
Para[0061], line 4: "carries out step 52 again" should be corrected to "carries out step S52 again".
Para[0060], line 3: "supplying load in step 54" should be corrected to "supplying load in step S54".
Appropriate correction is required.
Claim Objections
Claims 1-13 objected to because of the following informalities:  
Claim 1, line 6: "calculate load" should be corrected to "calculate a load".
Claim 1, line 7: “climate of a selected region” should be corrected to “a climate of a selected region”.
Claim 2, line 2: "whether load having" should be corrected to "whether the load having".
Claim 2, line 4” “generate load” should be corrected to “generate a load”.
Claim 3, line 2: "calculate load" should be corrected to "calculate the load".
Claim 3, line 2: "that load is" should be corrected to "that the load is".
Claim 3, line 5: "that load having" should be corrected to "that the load having".
Claim 4, line 3: “each of the sub-chambers” should be corrected to “each of the one or more sub-chambers”.
Claim 5, line 4: “information on load” should be correct to “information on the
Claim 5, line 5: “between load having” should be corrected to “between the load having”.
Claim 5, line 5-6: “and load having been” should be corrected to “and the load having been”.
Claim 6, line 2: “to calculate load” should be corrected to “to calculate the load”.
Claim 6, line 6: “supply load” should be corrected to “supply the load”.
Claim 6, line 10: “load of the data” should be corrected to “the load of the data”.
Claim 6, line 10: “load of the representative days” should be corrected to “the load of the representative days”.
Claim 7, line 2: "heating load or cooling load" should be corrected to "a heating load or a cooling load'.
Claim 7, line 4: "measure load" should be corrected to "measure the load".
Claim 7, line 9: "sensed temperature and humidity" should be corrected to "the sensed temperature and humidity".
Claim 7, line 11: "on supplied load" should be corrected to "on the supplied load".
Claim 8: line 1: "when load having" should be corrected to "when the load having".
Claim 8, line 3: "that says load" should be corrected to "that says the load".
Claim 9, line 3: "calculating load" should be corrected to "calculating a load".
Claim 9, line 4: "climate of a selected region" should be corrected to "a climate of a selected region".
Claim 10, line 2: "whether load" should be corrected to "whether the load".
Claim 10, line 3: "to climate" should be corrected to "to the climate".
Claim 11, line 3: "response to climate" should be corrected to "response to the 
Claim 11, line 5: "that load having" should be corrected to "that the load having".
Claim 12, line 2: "of data on climate" should be corrected to "of the data on climate".
Claim 13, line 4: "information on load" should be corrected to "information on the load".
Claim 12, line 6: "between load" should be corrected to "between the load".
Claim 13, line 7: "load having been" should be corrected to "a load having been".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Independent claims 1 and 9 disclose “a load calculating unit” that is configured to “calculate load to be supplied to one or more sub-chambers that will simulate climate of a selected region”. Claims 1 and 9 define the limitation “a load calculating unit” in functional language specifying a desired result but the specification does not sufficiently identify how the function is performed. The Specification discloses that the “load calculating unit 520 calculates load to be supplied to one or more sub-chambers that simulates climate of a selected region, using data on climate that is stored in the database unit 150 (S81)” (See para[0113]). The Specification only recites language similar to claims 1 and 9 and does not provide sufficient detail as to how the function is to be performed, such that a person of ordinary skill in the art would know that the Applicant was in possession of the claimed invention at the time of filing. The claims cover every way of calculating a load but the specification supplies no way to calculate the load. There exist several ways in the prior art to calculate load, however these differing methods can result in different answers. A person of ordinary skill in the art would have to perform an undue amount of experimentation to determine what methods of load calculation are suitable for simulating a climate.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(a) or 34 U.S.C. 112(pre-AIA ), first paragraph.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation “a load calculating unit” that is configured to “calculate load to be supplied to one or more sub-chambers that will simulate climate of a selected region”. Claims 1 and 9 define the limitation “a load calculating unit” in functional language specifying a desired result but the specification does not sufficiently identify how the function is performed. The Specification only recites language similar to claims 1 and 9 and does not provide sufficient detail as to how the function is to be performed. It is unclear how the “load calculating unit” is configured to “calculate load to be supplied to one or more sub-chambers that will simulate climate of a selected region”.
Claim 1 recites the limitations “the calculated load” in line 9 and “the supplied load” in line 11. It is unclear if “the calculated load” and “the supplied load” refer to the same limitation or if “the supplied load” refers to “supply cool air or hot air” in line 8. This rejection can be overcome by adding additional wording that clarifies the relationship of the limitations. For examination purposes “the supplied load” will be interpreted as referring to “supply cool air or hot air”.
Claim 7 recites the limitations “the measured load” in line 9 and “supplied load” in line 11. It is unclear if “the measured load” and the “supplied load” refer to the same limitation. The Examiner would appreciate clarification of what each limitation is referring to. For examination 
Claim 9 recites the limitations “the calculated load” in line 7 and “the supplied load” in line 8. It is unclear if “the calculated load” and “the supplied load” refer to the same limitation or if “the supplied load” refers to “supply cool air or hot air” in line 6. This rejection can be overcome by adding additional wording that clarifies the relationship of the limitations. For examination purposes “the supplied load” will be interpreted as referring to “supply cool air or hot air”.
Claims 1 and 9 recite the limitation “one or more sub-chambers”. Claims 1-6 and 9-13 recite “sub-chamber”. It is indefinite as to which of the previously recited “one or more sub-chambers” are being referred to by the “sub-chamber”. This rejection can be overcome by amending “sub-chamber” in claims 1-6 and 9-13 to “one or more sub-chambers”.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(a) or 34 U.S.C. 112(pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by of Paez (Paez, Pedro Pablo Perez. Development of a load-based method of test for light commercial unitary HVAC. Diss. Oklahoma State University, 2015.).

Regarding claim 1, Paez teaches:
A control device that evaluates performance of an air conditioner based on climate simulation (See Abstract, Page iv; and Section: 4.1.2.6, Page 39. Load-based testing. A National Instruments PXI (open, PC-based platform for test, measurement, and control) with LabVIEW Real Time software is the platform for the data acquisition and control of the chamber.), comprising: 
a database unit configured to store data on climate including temperature and humidity that are collected in an area that is distinguished geographically or administratively for a certain time period (See Chapter V, Page 48; Table 4; and Section B, Page 58. The climate zones used for the simulations were zone 4C – Salem, OR and zone 3A – Memphis, TN. TMY3 climate zone data for Salem, OR, which is representative for climate zone 4C (that is, marine climate zone). TMY3 stands for Typical Meteorological Year data sets derived from the 1991-2005 National Solar Radiation Data Base (NSRDB) update (Wilcox and Marion 2008).); 
(See Chapter V, Page 48; Section 4.1, Page 26; and Section 5.4, Page 56. Psychrometric Chamber. The specified sensible and latent loads were obtained from simulations and they were based on ASHRAE Standard 90.1 of typical building requirements. Pacific Northwest National Laboratory (PNNL) collaborated in this project by providing prototype simulations for a small office building that were used for estimating the cooling and heating loads. Salem, OR (4C) and Memphis, TN (3A) TMY3 data for a one year period (2006) were applied as boundary conditions to an ASHRAE 90.1 prototype small office building of approximately 5500 ft2 (511 m2) to simulate hourly cooling and heating loads.); 
a heat-source control unit configured to control heat sources to supply cool air or hot air to the sub-chamber on the basis of the calculated load (See Section 4.1, Page 26; Section 5.1, Page 49; and Section 5.4, Page 56. The chamber is able to reproduce thermal loads of up to 20 tons of refrigeration. Electric resistance heaters, fans on each one of the conditioning loops and the code tester fan were the major contributors to the sensible load. PNNL simulations were used to determine the loads to be set in the psychometric chamber indoor room for the other outdoor temperatures); 
an air-conditioner control unit configured to control an air conditioner in the sub-chamber in response to the supplied load (See Table 3; Figure 8; Figure 9; and Section 4.2.1, Page 42. Roof Top Unit (RTU). Java-based Controller.); 
a sub-chamber communication unit configured to receive information on temperature and humidity of the sub-chamber (See Figure 7; and Section 4.1.2.6, Page 39. A National Instruments PXI (open, PC-based platform for test, measurement, and control) with LabVIEW Real Time software is the platform for the data acquisition and control of the chamber. Humidity probes; and thermocouples.); and 
a central control unit configured to calculate energy consumption of the air conditioner on the basis of results received by the sub-chamber communication unit (See Table 8, Figure 28; Figure 44; Section: 2.2, Page 8; Section 4.1.2.5, Page 38; Section 6.1. Page 104; and Section: 6.3.4, Page 110. Outdoor air enthalpy method: Method that measures dry bulb and wet bulb temperatures of the outdoor room, the mass flow rate of the air passing through the condenser and the energy consumption of the unit being tested. Table 8 shows all the measured and calculated variables required for each load-based test. Equation used to calculate the coefficient of performance (COP) 𝐶𝑂𝑃=𝑄̇𝑡𝑜𝑡𝑎𝑙,𝑎𝑣𝑒𝑟𝑎𝑔𝑒/𝑊̇𝑢𝑛𝑖𝑡,𝑎𝑣𝑒𝑟𝑎𝑔𝑒. 𝑄̇𝑡𝑜𝑡𝑎𝑙,𝑎𝑣𝑒𝑟𝑎𝑔𝑒: Unit total cooling capacity or indoor room total cooling load averaged throughout the entire length of the test, BTU/h (kW). 𝑊̇𝑢𝑛𝑖𝑡,𝑎𝑣𝑒𝑟𝑎𝑔𝑒: Unit power consumption averaged throughout the entire length of the test, BTU/h (kW).).

Regarding claim 2, Paez teaches,
The control device of claim 1, 
wherein the central control unit is configured to confirm whether load having been supplied to the sub-chamber corresponds to climate of the selected region and configured to generate load that will be additionally supplied to the sub-chamber (See Section: 4.1.1, Page 27. The power to the heaters is controlled by a PID control algorithm that matches the room dry bulb temperature to the reference set point. The electric heaters and steam generator allow for quicker adjustments of the load in order to maintain process conditions close to the set points.).

Regarding claim 3, Paez teaches:
The control device of claim 1, 
wherein the load calculating unit is configured to calculate load based on periods that are set in advance such that load is continuously supplied to the sub-chamber in response to climate over a certain time period in the region, the heat-source control unit is configured to control heat sources such that load having been calculated by the load calculating unit is supplied to the sub-chamber on the basis of periods that are set in advance, the central control unit is configured to calculate energy consumption per hour of the air conditioner over the certain time period (See Section: 2.3, Page 11; Table 12; Figure 14; Figure 15; Figure 16; Figure 17; Section 5.4, Page 56; Section 6.3.4, Page 110. Bin methods are very commonly used to estimate building energy consumption (Knebel 1983) and in this case, bin weather data is used to determine the periods of time a tested unit would operate under certain weather conditions. Salem, OR (4C) and Memphis, TN (3A) TMY3 data for a one year period (2006) were applied as boundary conditions to an ASHRAE 90.1 prototype small office building of approximately 5500 ft2 (511 m2) to simulate hourly cooling and heating loads. Equation used to calculate the coefficient of performance (COP) 𝐶𝑂𝑃=𝑄̇𝑡𝑜𝑡𝑎𝑙,𝑎𝑣𝑒𝑟𝑎𝑔𝑒/𝑊̇𝑢𝑛𝑖𝑡,𝑎𝑣𝑒𝑟𝑎𝑔𝑒. 𝑄̇𝑡𝑜𝑡𝑎𝑙,𝑎𝑣𝑒𝑟𝑎𝑔𝑒: Unit total cooling capacity or indoor room total cooling load averaged throughout the entire length of the test, BTU/h (kW). 𝑊̇𝑢𝑛𝑖𝑡,𝑎𝑣𝑒𝑟𝑎𝑔𝑒: Unit power consumption averaged throughout the entire length of the test, BTU/h (kW).).

Regarding claim 5, Paez teaches:
The control device of claim 1, 
wherein the central control unit is configured to generate data on schedules, in which loads having been calculated by the load calculating unit are arranged according to time, the sub-chamber communication unit is configured to receive information on load having been supplied to the sub-chamber, when a difference between load having been supplied to the sub-chamber and load having been generated from data on schedules of the selected region is at a certain level or above, the central control unit is configured to instruct the heat-source control unit to optionally supply cool air or hot air to the sub-chamber so as to reduce the difference (See Figure 14; Figure 17; Section 5.5.2, Page 86; Section 5.5.4, Page 89; and Table 12. Precise tuning of the load setting could only be made during the actual load-based test and differences between the desired and the calculated load were adjusted by increasing or decreasing electric heaters settings until the desired load was reached within the desired tolerances.) (Examiner Note: Table 12, shows what loads where input into the testing chamber and for how long the loads where input.).

Regarding claim 6, Paez teaches:
The control device of claim 1, 
wherein the central control unit is configured to calculate load, using annual data on climate of a region to be applied to the sub-chamber (See Section. 5.4, Page 56. Salem, OR (4C) and Memphis, TN (3A) TMY3 data for a one year period (2006) were applied as boundary conditions to an ASHRAE 90.1 prototype small office building of approximately 5500 ft2 (511 m2) to simulate hourly cooling and heating loads.), configured to categorize the annual data on climate based on time periods (See Section 2.3, Page 11. Bin methods are very commonly used to estimate building energy consumption (Knebel 1983) and in this case, bin weather data is used to determine the periods of time a tested unit would operate under certain weather conditions.), and configured to select a representative day on the basis of the categorized annual data on climate (See Section B, Page 58. Six outdoor dry bulb temperatures ranging from 57°F (13.9°C) to 105°F (40.6°C) were selected for testing the RTU at different outdoor conditions that would yield six different indoor cooling loads.), the heat-source control unit is configured to control heat sources to supply load that corresponds to the representative days having been selected from the categorized annual data on climate to the sub-chamber (See Figure 14; Equation (3), Page 59; and Section: B, Page 59. Substituting the values of the selected outdoor dry bulb temperatures Tdb,out (obtained from TMY3 for Salem, OR and reported in table 4) in the linear regression equation (equation (3)) yielded the total cooling loads as a function of temperature.), the central control unit is configured to calculate energy consumption of an air conditioner in the sub-chamber and configured to calculate annual energy consumption based on a proportional relationship between load of the data on climate and load of the representative days (See Section 2.3, Page 11. The seasonal energy efficiency ratio (SEER) is the ratio of total seasonal cooling output measured in Btu to total seasonal watt-hours of input energy. The SEER depends on outlining system capacity and power profiles over different temperature bins based on tests results. System performance at individual bins and bin hours are weighed to obtain the final number.).

Regarding claim 7, Paez teaches:
A monitoring device, comprising: 
a load supplying unit configured to deliver heating load or cooling load that is supplied from heat sources to a sub-chamber (See Figure 7; and Section: 4.1.2.6, Page 39. A National Instruments PXI (open, PC-based platform for test, measurement, and control) with LabVIEW Real Time software is the platform for the data acquisition and control of the chamber.); 
a load measuring unit placed in the sub-chamber and configured to accumulate and measure load having been supplied to the sub-chamber (See Section 4.1.2.6, Page 39; and Figure 32(a). Sensors for the testing equipment currently include 256 thermocouples, 32 high accuracy RTDs, 4 relative humidity probes, 8 differential air pressure transducers.); 
a sensing unit configured to sense temperature and humidity of the sub-chamber (See Table 1; Section 4.1.2.6, Page 39; and Figure 10. Sensors for the testing equipment currently include 256 thermocouples, 32 high accuracy RTDs, 4 relative humidity probes, 8 differential air pressure transducers.); 
a communication unit configured to receive control signals for controlling an air conditioner in the sub-chamber from a control device and configured to transmits information on the measured load and sensed temperature and humidity to the control device (See Figure 9; Figure 7; and Table 8. Table 8 shows all the measured and calculated variables required for each load-based test.); and 
(See Table 12. Total load; Sensible Load; Total latent load; and Indoor DB and WB.).

Regarding claim 8, Paez teaches:
A monitoring device of claim 7, 
wherein when load having been measured by the load measuring unit is continuously the same as the load in the data stored in the storage unit, the communication unit is configured to transmit a message that says load having been measured by the load measuring unit is the same as the load in the data stored in the storage unit, information on temperature and humidity that was stored together with data on the same load, and control signals to the control device (See Figure 13; Section 5.5.2.1, Page 86; and Section 5.5.4.2, Page 90. Precise tuning of the load setting could only be made during the actual load-based test and differences between the desired and the calculated load were adjusted by increasing or decreasing electric heaters settings until the desired load was reached within the desired tolerances. The indoor and outdoor rooms of the chamber and the rooftop unit were operated in cooling mode until equilibrium conditions were attained but not for less than thirty minutes.).

Regarding claim 9. A method of evaluating performance of an air conditioner based on climate simulation by a control device, comprising: 
calculating load to be supplied to one or more sub-chambers that simulates climate of a selected region, using data on climate that is stored in a database unit by a load calculating unit (See Chapter V, Page 48; Section 4.1, Page 26; and Section 5.4, Page 56. Psychrometric Chamber. The specified sensible and latent loads were obtained from simulations and they were based on ASHRAE Standard 90.1 of typical building requirements. Pacific Northwest National Laboratory (PNNL) collaborated in this project by providing prototype simulations for a small office building that were used for estimating the cooling and heating loads. Salem, OR (4C) and Memphis, TN (3A) TMY3 data for a one year period (2006) were applied as boundary conditions to an ASHRAE 90.1 prototype small office building of approximately 5500 ft2 (511 m2) to simulate hourly cooling and heating loads.); 
controlling heat sources to supply cool air or hot air to a sub-chamber on the basis of the calculated load by a heat-source control unit (See Section 4.1, Page 26; Section 5.1, Page 49; and Section 5.4, Page 56. The chamber is able to reproduce thermal loads of up to 20 tons of refrigeration. Electric resistance heaters, fans on each one of the conditioning loops and the code tester fan were the major contributors to the sensible load. PNNL simulations were used to determine the loads to be set in the psychometric chamber indoor room for the other outdoor temperatures); 
controlling an air conditioner in the sub-chamber in response to the supplied load by an air-conditioner control unit (See Table 3; Figure 8; Figure 9; and Section 4.2.1, Page 42. Roof Top Unit (RTU). Java-based Controller.); 
receiving information on temperature and humidity of the sub-chamber, which are changed depending operation of the air conditioner by a sub-chamber communication unit (See Figure 7; and Section 4.1.2.6, Page 39. A National Instruments PXI (open, PC-based platform for test, measurement, and control) with LabVIEW Real Time software is the platform for the data acquisition and control of the chamber. Humidity probes; and thermocouples.); and
calculating energy consumption of the air conditioner on the basis of results received by the sub-chamber communication unit by a central control unit (See Table 8, Figure 28; Figure 44; Section: 2.2, Page 8; Section 4.1.2.5, Page 38; Section 6.1. Page 104; and Section: 6.3.4, Page 110. Outdoor air enthalpy method: Method that measures dry bulb and wet bulb temperatures of the outdoor room, the mass flow rate of the air passing through the condenser and the energy consumption of the unit being tested. Table 8 shows all the measured and calculated variables required for each load-based test. Equation used to calculate the coefficient of performance (COP) 𝐶𝑂𝑃=𝑄̇𝑡𝑜𝑡𝑎𝑙,𝑎𝑣𝑒𝑟𝑎𝑔𝑒/𝑊̇𝑢𝑛𝑖𝑡,𝑎𝑣𝑒𝑟𝑎𝑔𝑒. 𝑄̇𝑡𝑜𝑡𝑎𝑙,𝑎𝑣𝑒𝑟𝑎𝑔𝑒: Unit total cooling capacity or indoor room total cooling load averaged throughout the entire length of the test, BTU/h (kW). 𝑊̇𝑢𝑛𝑖𝑡,𝑎𝑣𝑒𝑟𝑎𝑔𝑒: Unit power consumption averaged throughout the entire length of the test, BTU/h (kW).).

Regarding claim 10, Paez teaches:
The method of claim 9, further comprising: 
confirming whether load having been supplied to the sub-chamber corresponds to climate of the selected region by the central control unit (See Section: 4.1.1, Page 27. The power to the heaters is controlled by a PID control algorithm that matches the room dry bulb temperature to the reference set point. The electric heaters and steam generator allow for quicker adjustments of the load in order to maintain process conditions close to the set points.);and 
(See Figure 14; Section 5.5.2, Page 86; Section 5.5.4, Page 89; and Table 12. Precise tuning of the load setting could only be made during the actual load-based test and differences between the desired and the calculated load were adjusted by increasing or decreasing electric heaters settings until the desired load was reached within the desired tolerances.).

Regarding claim 11, Paez teaches:
The method of claim 9, comprising: 
calculating load based on periods that are set in advance such that load is continuously supplied to the sub-chamber in response to climate over a certain time period in the region by the load calculating unit (See Section: 2.3, Page 11; Table 12; Figure 14; Figure 15; Figure 16; Figure 17. Bin methods are very commonly used to estimate building energy consumption (Knebel 1983) and in this case, bin weather data is used to determine the periods of time a tested unit would operate under certain weather conditions.); 
controlling heat sources by the heat-source control unit such that load having been calculated by the load calculating unit is supplied to the sub-chamber on the basis of periods that are set in advance (See Section 5.4, Page 56; and Section 5.5.4.2, Page 90. Salem, OR (4C) and Memphis, TN (3A) TMY3 data for a one year period (2006) were applied as boundary conditions to an ASHRAE 90.1 prototype small office building of approximately 5500 ft2 (511 m2) to simulate hourly cooling and heating loads. The cooling coils of the indoor room were closed so the equipment under testing directly controlled the sensible and latent loads from this point forward.); and 
(See Section 6.3.4, Page 110; and Figure 28 – Figure 29. Equation used to calculate the coefficient of performance (COP) 𝐶𝑂𝑃=𝑄̇𝑡𝑜𝑡𝑎𝑙,𝑎𝑣𝑒𝑟𝑎𝑔𝑒/𝑊̇𝑢𝑛𝑖𝑡,𝑎𝑣𝑒𝑟𝑎𝑔𝑒. 𝑄̇𝑡𝑜𝑡𝑎𝑙,𝑎𝑣𝑒𝑟𝑎𝑔𝑒: Unit total cooling capacity or indoor room total cooling load averaged throughout the entire length of the test, BTU/h (kW). 𝑊̇𝑢𝑛𝑖𝑡,𝑎𝑣𝑒𝑟𝑎𝑔𝑒: Unit power consumption averaged throughout the entire length of the test, BTU/h (kW). COP vs. Outdoor Dry Bulb Temperature.) (Examiner note: the temperatures shown in Figures 28 and 29 represent different time periods).

Regarding claim 13, Paez teaches:
The method of claim 9, comprising: 
generating data on schedules, in which loads having been calculated by the load calculating unit are accumulated according to time by the central control unit (See Table 12) (Examiner Note: Table 12, shows what loads where input into the testing chamber and for how long the loads where input.); 
receiving information on load having been supplied to the sub-chamber by the sub-chamber communication unit (See Figure 7; and Section 4.1.2.6, Page 39. The custom-built LabVIEW interface shows the status of the equipment and the conditions of the process air in real time (see figure 7).); and 
when a difference between load having been supplied to the sub-chamber and load having been generated from data on schedules of the selected region is at a certain level or above, instructing the heat-source control unit to optionally supply cool air or hot air to the (See Figure 14; Figure 17; Section 4.1.2.6, Page 39; Section 5.5.2, Page 86; and Section 5.5.4, Page 89. Parameters are adjusted automatically using 192 analog outputs that control different components within the conditioning loops. Precise tuning of the load setting could only be made during the actual load-based test and differences between the desired and the calculated load were adjusted by increasing or decreasing electric heaters settings until the desired load was reached within the desired tolerances.).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paez (Paez, Pedro Pablo Perez. Development of a load-based method of test for light commercial unitary HVAC. Diss. Oklahoma State University, 2015.) as applied to claims 1 and 9 above, and further in view of Fairey et al. (Fairey, Philip, et al. "Climatic Impacts on Heating Seasonal Performance Factor (HSPF) and Seasonal Energy Efficiency Ratio (SEER) for Air-Source Heat Pumps." ASHRAE Transactions 110.2 (2004).).

Regarding claim 4, Paez is silent as to the language of:
The control device of claim 1, 

Nevertheless Fairey teaches:
wherein the central control unit is configured to select two or more cities with similar climate on the basis of data on climate and configured to allocate the two or more cities to each of the sub-chambers in the order of supplying hot air or cool air that is supplied by the heat sources (See Table 1; Section: Climatic Data and Prototypical Buildings, Page 182-183; and Figure 5. To address the variations of climate in the U.S., a total of 15 climate locations were simulated. The locations chosen were based on a cluster analysis of North American climates. A prototype building was created for the 15 climate locations with simulations run using TMY2 meteorological data (Marion and Urban 1995).).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Paez wherein the central control unit is configured to select two or more cities with similar climate on the basis of data on climate and configured to allocate the two or more cities to each of the sub-chambers in the order of supplying hot air or cool air that is supplied by the heat sources such as that of Fairey. Fairey teaches, “To address the variations of climate in the U.S., a total of 15 climate locations were simulated” (See Section: Climatic Data and Prototypical Buildings, Page 182). One of ordinary skill would have been motivated to modify Paez, because simulating cities with similar climate would help to address variations of climate, as recognized by Fairey.

Regarding claim 12, Paez is silent as to the language of:
The method of claim 9, further comprising: 
selecting two or more cities with similar climate on the basis of data on climate and allocating the two or more cities to each of the sub-chambers in the order of supplying hot air or cool air that is supplied by the heat sources by the central control unit.
Nevertheless Fairey teaches:
selecting two or more cities with similar climate on the basis of data on climate and allocating the two or more cities to each of the sub-chambers in the order of supplying hot air or cool air that is supplied by the heat sources by the central control unit (See Table 1; Section: Climatic Data and Prototypical Buildings, Page 182-183; and Figure 5. To address the variations of climate in the U.S., a total of 15 climate locations were simulated. The locations chosen were based on a cluster analysis of North American climates. A prototype building was created for the 15 climate locations with simulations run using TMY2 meteorological data (Marion and Urban 1995).).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Paez selecting two or more cities with similar climate on the basis of data on climate and allocating the two or more cities to each of the sub-chambers in the order of supplying hot air or cool air that is supplied by the heat sources by the central control unit such as that of Fairey. Fairey teaches, “To address the variations of climate in the U.S., a total of 15 climate locations were simulated” (See Section: Climatic Data and Prototypical Buildings, Page 182). 
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER W FERRELL/             Examiner, Art Unit 2863                                                                                                                                                                                           	2/11/2020

/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863